Title: To John Adams from Thomas Jefferson, 2 March 1788
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Mar. 2. 1788. Sunday
          
          I received this day a letter from mr̃s Adams of the 26th. ult. informing me you would set out on the 29th. for the Hague. our

affairs at Amsterdam press on my mind like a mountain. I have no information to go on but that of the Willincks & VanStaphorsts, & according to that something seems necessary to be done. I am so anxious to confer with you on this, & to see you & them together, & get some effectual arrangement made in time that I determine to meet you at the Hague. I will set out the moment some repairs are made to my carriage. it is promised me at 3. oclock tomorrow; but probably they will make it night, & that I may not set out till Tuesday morning. in that case I shall be at the Hague Friday night. in the meantime you will perhaps have made all your bows there. I am sensible how irksome this must be to you in the moment of your departure. but it is a great interest of the U.S. which is at stake and I am sure you will sacrifice to that your feelings & your interest. I hope to shake you by the hand within 24. hours after you receive this, and in the mean time am with much esteem & respect Dear Sir / Your affectionate friend & humble servt
          
            Th: Jefferson
          
        